Citation Nr: 0430325	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  00-04 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an increased disability rating for 
post-operative residuals of a ganglion cyst of the left 
wrist, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1952 to 
March 1955 and from May 1956 to May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in New Orleans, 
Louisiana.  Specifically, by a January 2000 rating action, 
the RO denied service connection for bilateral hearing loss.  
Subsequently, by a March 2000 rating action, the RO awarded a 
compensable disability evaluation of 10 percent, effective 
from January 2000, for the service-connected post-operative 
residuals of a ganglion cyst of the left wrist.  


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran 1) of the 
evidence necessary to substantiate his claim; 2) of the 
information and evidence that he is responsible for 
providing; 3) of the evidence that VA will attempt to obtain; 
and 4) request that the veteran provide any evidence in his 
possession that pertains to his claim.  See 38 U.S.C.A. 
§§ 5102, 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On review of the claims folder, it does not appear that the 
veteran has received a VCAA letter notifying him of the 
appropriate information regarding his claims for service 
connection for bilateral hearing loss and for a disability 
rating greater than 10 percent for the service-connected 
post-operative residuals of a ganglion cyst of his left 
wrist.  
Service medical records are negative for complaints of, 
treatment for, or findings of hearing impairment.  An 
examination conducted pursuant to "Board Action" in 
February 1959 demonstrated that the veteran had 15/15 
whispered voice hearing acuity bilaterally.  

According to relevant post-service medical records, at an 
October 1999 VA outpatient treatment session, the veteran 
requested an evaluation of diminished hearing bilaterally.  
He noted that this problem had begun two years prior to the 
treatment session.  A VA audiogram completed in November 1999 
reflected mild to moderate sensorineural hearing loss, with 
abnormal thresholds from 500 to 8000 Hertz, in the veteran's 
right ear and mild to profound mixed hearing loss, with 
abnormal thresholds at 500 to 8000 Hertz, in his left ear.  
Subsequent VA medical records reflect continued treatment for 
hearing loss.  

The veteran claims that his in-service responsibilities 
caused him to be exposed to noise of such severity as to 
result in the development of bilateral hearing loss.  See, 
e.g., June 2003 hearing transcript (2003 T.) at 2-8 and July 
2004 hearing transcript (2004 T.) at 3, 5-9.  In this regard, 
the Board notes that the DD 214, Armed Forces Of The United 
States Report Of Transfer Or Discharge (DD 214) associated 
with the veteran's active military duty from May 1956 to May 
1959 confirms that his military occupational specialty during 
that particular period of service was characterized as an 
artillery gun crewman.  

The veteran was scheduled to undergo a VA audiological 
evaluation in August 2003 but failed to report to the 
examination.  At the personal hearing conducted via video 
conferencing before the undersigned Veterans Law Judge in 
July 2004, the veteran testified that he failed to report to 
the August 2003 VA audiological examination because he never 
received the notification of the evaluation.  2004 T. at 2, 
10.  According to the veteran's testimony, he would be 
willing to report to a VA audiological evaluation if one were 
scheduled for him.  2004 T. at 2, 10.  Consequently, the 
Board finds that, on remand, the veteran should be scheduled 
for a pertinent VA audiological evaluation.  

In August 2003, the veteran underwent a VA scars examination.  
At that time, the veteran reported that he has no problems 
with the scar in the dorsum portion of his left hand although 
the underlying ganglion cyst has been troublesome and 
prevents full flexion of his left wrist without pain.  The 
physical examination demonstrated the presence of a very 
faintly visible four-by-one centimeter scar in the dorsum of 
the left hand which was not painful to examination or 
adherent to the underlying tissue.  In pertinent part, the 
examiner diagnosed a scar without chronic symptoms as 
described by the veteran.  

In the supplemental statement of the case (SSOC) issued in 
October 2003, the RO continued the 10 percent evaluation 
currently assigned for the service-connected post-operative 
residuals of a ganglion cyst of the left wrist.  
Additionally, a separate 10 percent rating was assigned for 
scarring which was tender and painful on objective 
examination, effective from August 2002.  Significantly, 
however, a rating decision was not rendered at that time, and 
the rating decision subsequently rendered in January 2004 
(with regard to a claim for service connection for 
post-traumatic stress disorder) does not include the award of 
a separate 10 percent evaluation for tender and painful 
scarring on the veteran's left wrist.  A remand is necessary, 
therefore, to accord the RO the opportunity to clarify this 
matter.  

Furthermore, the Board notes that, at the personal hearing 
conducted via videoconferencing before the undersigned 
Veterans Law Judge in July 2004, the veteran testified that 
this service-connected disability affects his gripping 
ability with his left hand and also has resulted in 
restriction of movement of his wrist.  2004 T. at 3-4.  
According to the veteran's testimony, the main problems that 
he experiences with his left wrist are limited movement and 
weakness.  2004 T. at 9.  In this regard, the Board notes 
that the VA scars examination conducted in January 2000 
reflected full range of motion of the left wrist as well as 
minimal pain on range of motion movements.  However, a review 
of the claims folder indicates that during the current appeal 
the veteran has not been accorded a VA examination to 
determine the orthopedic pathology associated with his left 
wrist disability.  The 

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims of service connection for 
bilateral hearing loss and for a 
disability rating greater than 10 percent 
for post-operative residuals of a 
ganglion cyst of his left wrist.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency.  
Specifically, the RO will procure copies 
of all records of audiological and left 
wrist treatment that the veteran has 
received at the VAMC in New Orleans, 
Louisiana since November 2003; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of his bilateral 
hearing loss.  The report should specify 
that testing was done without the use of 
hearing aids.  The claims folder and a 
copy of this Remand should be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests, including an audiological 
evaluation, should be conducted.  The 
examiner should express an opinion as to 
whether it is more likely, less likely or 
as likely as not that any hearing loss 
shown on evaluation is related to and 
consistent with the veteran's active 
military duty.  The examiner should 
reconcile any findings with the veteran's 
service medical records, his military 
occupational specialty in service and the 
October-November 1999 VA medical records 
reflecting recent onset of hearing loss.  
A complete explanation for any 
conclusions reached would be helpful in 
adjudicating the claim.  

3.  The RO should also make arrangements 
with the appropriate VA medical facility 
an increased disability rating for the 
veteran to be afforded a VA examination 
to determine the nature and extent of the 
service-connected post-operative 
residuals of a ganglion cyst of the left 
wrist.  The claims folder and a copy of 
this Remand should be made available to 
the examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

The examiner should identify all 
pathology associated with the veteran's 
left wrist cyst.  In addition, the 
examiner should discuss any pathology 
associated with the scar on the veteran's 
left wrist.  Specifically, the examiner 
should discuss whether the veteran's left 
wrist scar is superficial, poorly 
nourished with repeated ulceration, 
tender and painful, and unstable and 
whether the scar limits the function of 
his left wrist.  

4.  The RO should then readjudicate the 
issues of entitlement to service 
connection for bilateral hearing loss and 
entitlement to a disability rating 
greater than 10 percent for the 
service-connected post-operative 
residuals of a ganglion cyst of the left 
wrist.  The RO should reconcile the 
current determination with the conclusion 
made in the SSOC issued in October 2003 
(which appeared to assign a separate 
10 percent rating for tender and painful 
scarring, effective from August 2002).  
If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2003).  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 




Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



